DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 5/9/22 has been entered.  Claims 1, 5, and 6 remain pending in the application.  Applicant’s amendments to the (Specification, Drawings, and Claims) have not overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 11/9/21.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claim 1 Line 6 “axis of the device” is not labeled in the Figures
Claim 1 Line 15 “horizontal axis of the device” is not labeled in the Figures
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
 [0010] “rounding (102) that is responsible for shaping said tip” is missing a period at the end
[0010] “size of a piece of fabric .;” should only end in a period
Grammatical error --[0010] “first pointed end (105)” and “second pointed end (105)” are then referred to as “pointed endings (105)”; examiner recommends “pointed ends (105)” instead of “pointed endings” 
Applies elsewhere in the specification as well, such as [0037]
[0032] “first end a beleved profile” typographical error should read “first end a beveled profile”
[0038] “receiving channel (200) object of the present invention hidden on lateral ends (200a) of a neck portion of a garment and is arranged in the middle” is unclear
It is unclear what the term “object” is referring to; is the disclosure reciting that the purpose of the receiving channel is to be hidden? Or is it reciting that the receiving channel (200) is an element of the present invention?
It is unclear whether the disclosure is missing the term “is” before the term “hidden”
It is unclear if the disclosure meant to recite “hidden in” and not “on”
It is unclear how these lateral ends (200a) differ from lateral ends (201); based on Figure 6, is it merely the location? Or is there a different or additional error in the disclosure?
[0038] “at least two layers of fabric (not illustrated)” is unclear; as best understood, the majority of the figures show two layers inasmuch as a channel is formed; clarification is requested of applicant intent
[0038] is missing a period after “in its interior”
Appropriate correction is required.
The amendment filed 5/9/22 is further objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows (see also 112 rejections for clarification):
 [0036] “tongue has a downward opening arrangement”
[0037] “said pointed endings (105) are placed inside the lateral faces of the middle section (104)”
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim(s) 1 and 5 is/are objected to because of the following informalities: 
Claim 1 Line 16 “said first and the second pointed ends” is recommended to read “said first and said second pointed ends” for consistency
Claim 5 Line 5 is recommended to read “the device according to claim 1 hidden in each one of the receiving channels”
Claim 5 Line 6 “said receiving channel” is arranged needs review to read “wherein each one of the receiving channels is arranged” for antecedent basis consistency; otherwise, “said receiving channel” reads as though referring to a particular receiving channel of the plurality of receiving channels (“receiving channel formed at each one of the lateral ends”)
Claim 5 Lines 1-2 “garment comprising: a neck portion” needs review; Claim 5 incorporates Claim 1 as shorthand via “the device according to claim 1,” wherein claim 1 already establishes “a neck portion of a garment.”  Claim 5 may be amended to incorporate claim 1 in its entirety, or to remove “neck portion of a garment” from Claim 1, since Claim 1 already only recites such a context functionally without much patentable weight; other possible amendments can be considered
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1,5 and 6 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The term “said first and the second pointed ends are inside of the middle section” in Claim 1 Line 16 is considered new matter pending clarification.  Especially as this language is not in the original disclosure, it is unclear where support is found for such an amendment.  Claim 1 Line 10-11 seems to establish the first and second pointed ends as part of the lower end.  Therefore, it is considered new matter to recite that the first/second pointed ends are now part of the middle section, as best understood from the term “inside.”
The term “tongue has a downward opening arrangement with a rounding” is considered new matter pending clarification.  Especially as this language is not in the original disclosure, it is unclear where support is found for such an amendment.  The original disclosure discloses a tongue, but it is unclear what other structure the tongue is “downward” relative to.  Furthermore, it is unclear where the tongue has an “opening.”  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1, 5 and 6 is/are rejected under U.S.C. 112(b).
	The term “a middle section…is arranged to give an exact dimension to a size of a piece of fabric” in Claim 1 Lines 8-9 is unclear and therefore renders the claim indefinite.  The preamble of Claim 1 is directed to a device.  However, the terminology “is arranged to” is unclear whether applicant now means to also positively claim the piece of fabric, making the claim a “combination” instead of merely the device.  If functional, examiner recommends “middle section…is configured to give an exact dimension…”.
	The term “a middle section…is arranged to give an exact dimension to a size of a piece of fabric” in Claim 1 Lines 8-9 is further unclear and therefore renders the claim indefinite.  Claim 1 Lines 1-2 recites “neck portion of a textile garment” functionally.  However, applicant has not related this “piece of fabric” back to “textile garment”, let alone “neck portion of a textile garment.”  The structural relationship between the two elements are unclear, regardless of whether not applicant is able to clarify that Lines 8-9 are meant to be recited functionally.
	The term “said first and the second pointed ends are inside of the middle section” in Claim 1 Line 16 is unclear and therefore renders the claim indefinite.  Claim 1 Line 10-11 seems to establish the first and second pointed ends as part of the lower end.  It is unclear how the first/second pointed ends are now part of the middle section, as best understood from the term “inside.”
The term “tongue has a downward opening arrangement with a rounding” in Claim 1 Line 18 is unclear and therefore renders the claim indefinite.  The original disclosure discloses a tongue, but it is unclear what other structure the tongue is “downward” relative to.  Furthermore, it is unclear where the tongue has an “opening.”  
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claim 1 Lines 8-9 are interpreted functionally
Claim 1 Line 9 piece of fabric is considered met as long as Claim 1 Lines 1-2 are met
Claim 1 Line 16 will be interpreted as if referring to side boundaries, as if the extent of the pointed ends does not extend beyond certain axes defining the side boundaries of the middle section
Claim 1 Line 18 is considered met inasmuch as the tongue has a rounding at the lower end and also is connected back to pointed ends
Claim 5 Line 6 is interpreted as if “each one of the receiving channels”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (CN 101273798), herein Liu, in view of Seidensticker (FR 1377849) and Rogers (US Publication 2016/0100634).
Regarding Claim 1, Liu teaches a device for providing rigidity and fall to a neck portion of a textile garment (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 2; Line 55 "4 is the insert"; Lines 28-29 "invention is to provide a method that can solve the curling or bending phenomenon of the collar tip of the shirt"; Liu teaches the device which meets the structural limitations in the claims and performs the functions as recited such as being capable of providing rigidity and fall to a neck portion of a textile garment), the device comprising:
a laminar body made of stainless steel or a polymeric material (Lines 36-38 "insert is sheet-shaped plastic…plastic resin materials are selected from copolymer materials such as polyethylene, polyvinyl chloride, polyester, polyurethane, and polyamide", where the poly- materials are polymeric materials), the laminar body including:
an upper end having an angled tip (see annotated portion of Fig. 2 below),

    PNG
    media_image1.png
    483
    967
    media_image1.png
    Greyscale

wherein said angled tip has at a first end a beveled profile and a rounding that is responsible for shaping said tip (see annotated portion of Fig. 2 below; Liu teaches the rounding which meets the structural limitations in the claims and performs the functions as recited such as being capable of shaping said tip, especially inasmuch as the rounding is a shape);

    PNG
    media_image2.png
    410
    821
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    483
    967
    media_image3.png
    Greyscale

a middle section having a rectangular shape and is arranged to give an exact dimension to a size of a piece of fabric (see annotated portion of Fig. 2 below; Liu teaches the middle section which meets the structural limitations in the claims and performs the functions as recited such as being capable of giving a specific/exact dimension to the context of a piece of fabric, especially as Liu shows a dimension given);

    PNG
    media_image4.png
    300
    601
    media_image4.png
    Greyscale

a lower end having a first pointed end located on a first side of the lower end of the laminar body (see annotated Fig. 2 below).
a second pointed end located on a second side of the lower end of the laminar body.

    PNG
    media_image5.png
    589
    860
    media_image5.png
    Greyscale


Liu does not explicitly teach the laminar body having a rectangular cross section;
and a tongue located between the first pointed end and the second pointed end, 
wherein the first and the second pointed ends have an angle of at least 20° with respect to a horizontal axis of the device;
wherein said first and the second pointed ends are inside of the middle section; and
wherein the tongue has a downward opening arrangement with a rounding.

However, pertaining to the globally rectangular cross section, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  

Nevertheless, Seidensticker teaches 
the laminar body having a rectangular cross section (see Fig. 3 showing a rectangular thickness throughout and therefore a globally rectangular cross section; Line 44 “Figure 3 is a profile view of said whale”; Line 48 "shape of a rectangular strip"),
a lower end having a first pointed end (area of 11a) located on a first side of the lower end of the laminar body (see Fig. 1 and annotated Fig. 2 below; Line 64 "side hooks 11a and 11b"),
a second pointed end (area of 11b) located on a second side of the lower end of the laminar body (see annotated Fig. 2 below),
a tongue located between the first pointed end and the second pointed end (see Fig. 2), 
wherein said first and the second pointed ends are inside of the middle section (see annotated Fig. 2 below, wherein the first/second pointed ends are inside of the annotated area of the middle section inasmuch as the first/second pointed ends have sections that are aligned with an area of the middle section); and 
wherein the tongue has a downward opening arrangement with a rounding (see annotated Fig. 2 below, wherein the entirety of the lower end constitutes a tongue, wherein the tongue has a rounding, is downward of another end, and has an opening arrangement inasmuch as the tongue includes the pointed ends which are “notched” and therefore has openings).

    PNG
    media_image6.png
    385
    859
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    385
    1026
    media_image7.png
    Greyscale


Furthermore, Seidensticker at least suggests wherein the first and the second pointed ends have an angle of at least 20° with respect to a horizontal axis of the device (see Fig. 2, wherein the horizontal axis can be along the side of where 10a, 10b is pointing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the angle and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
Furthermore, Seidensticker discloses the general conditions of the claimed invention except for the express disclosure of the angle.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an angle as recited, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seidensticker’s angle for intended use, such as how tight the collar is sewn in its individual sections, in which the pointed ends would hook.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu’s lower end with Seidensticker’s first and second pointed ends and tongue, along with the cross-sectional shape, as these are known structures in order to assist the collar in retaining shape (Lines 64-65, see original language), such as preventing the whale from moving (Lines 18-19, 21, 25-27 "ribs move very easily in their housing and come out backwards…object of the invention is…said rib is anchored in the region of the edges of the housing...two lateral beaks for fixing the rib, acting as hooks, are advantageously anchored in the edges of the housing").  Furthermore, especially in light of Fig. 2 of Liu and Fig. 2 of Fig. 1 of Seidensticker, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the lower part of Liu is to be modified as it is the end closer to the bottom of the collar in Seidensticker that has the points). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower part of Liu with Seidensticker as there is a finite limited number of solutions without unexpected results.

Liu also does not explicitly teach wherein the angled tip has an angle of at least 45° with respect to an axis of the device.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the angle in Liu and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
	
Furthermore, Rogers teaches wherein the angle of the tip is at least 45° with respect to the axis of the device (see Fig. 2C; [0047] "angle of the cut corner is…20 to 70 degrees from the vertical side of the device").
Liu discloses the general conditions of the claimed invention except for the express disclosure of the angle.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle if necessary, since the claimed values are merely an optimum or workable range, and especially as disclosed by Rogers.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu’s angle, if necessary, with that taught of Rogers as Rogers shows it is a known angle in order to provide a device with proper capabilities to support a portion of a shirt ([0045]).

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sucher (USPN 2701880) in view of Silbert (US Publication 2003/0209576), Liu et al (CN 101273798), herein Liu, Seidensticker (FR 1377849) and Rogers (US Publication 2016/0100634).
Regarding Claim 5, Sucher teaches a garment (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1 and 3; Col. 3 Line 31 “neckband 10 of a shirt, to which is sewn a collar 11") comprising:
a neck portion having at least two layers [of fabric] and a lateral end (see Figs. 1 and 3; "collar 11 comprising the facing ply 12, the back ply 13, the liner 14, which composite is sewn together by the peripheral row of stitches 15 for the three plies"; Col. 3 Line 56 “end 20 of the stay pocket 17”),
a receiving channel formed on the lateral end of the neck portion (see Fig. 1; Col. 3 Lines 34-39 “row of stitches 16 uniting the back ply and lining, to form the stay pocket 17, and then turned to the obverse side and united by the row of border stitches 18, leaving an open entrance end 19 and an abutment wall 20 adjacent the collar point 21”),
the receiving channel hides the device (inasmuch as the receiving channel is formed of two layers of fabric, the existence of the receiving channel would hide the stay within the stay pocket 17 at least to some degree),
said receiving channel is arranged from a base of the neck portion to a lower part of the neck portion (see Fig. 1 where 16 extends from the base to the lower part),
and the receiving channel includes an entrance through which the device is inserted into the neck portion (see Fig. 1; Col. 3 Lines 31-39 “collar 11 comprising the facing ply 12, the back ply 13, the liner 14, which composite is sewn together by the peripheral row of stitches 15 for the three plies and with the row of stitches 16 uniting the back ply and lining, to form the stay pocket 17, and then turned to the obverse side and united by the row of border stitches 18, leaving an open entrance end 19 and an abutment wall 20 adjacent the collar point 21”).

Sucher at least suggests that the at least two layers are of fabric (the term "ply" is known in the art to refer to fabric, especially in light of Col. 4 Lines 34-35 "three plies of fabric"; although such recitation is directed to the Fig. 10 embodiment, one of ordinary skill in the art would understand that it still applies to the embodiment of Figs. 1-3; nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the plies of Figs. 1 and 3 are fabric further in light of Col. 2 Line 79, Col. 3 Line 2 "a stay...the fabric with which it is combined").
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sucher’s plies, if necessary, to be of fabric, in light of the recitations in Sucher, especially as it is known in the art to use fabric for collar pieces.

Sucher does not explicitly teach the lateral end is lateral ends, and therefore
a receiving channel formed on each one of the lateral ends of the neck portion,
each of said receiving channels is arranged from a base to a lower part, 
each one of the receiving channels includes an entrance through which the device is inserted into the neck portion.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sucher, if necessary, to have lateral ends, as it is known in the art that a collar has two ends.  Inasmuch as Sucher illustrates one end, there would be another end.

Nevertheless, Silbert teaches a neck portion having lateral ends (see Fig. 1; [0024] “opposed ends 22 of the collar each include an integrally knit transverse tube 24”).
As aforementioned, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sucher, if necessary, to have lateral ends, as it is known in the art that a collar has two ends.  Especially as Sucher teaches a stay in a lateral end, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sucher to have two lateral ends, each with stays, as taught by Silbert, such as in order to provide a stiffer collar with a tidier and less casual appearance ([0002]).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Sucher would have a receiving channel formed on each end for a similar motivation as stated above, 
each of said receiving channels is arranged from a base to a lower part,
each one of the receiving channels includes an entrance through which the device is inserted into the neck portion for a similar motivation as stated above.

Modified Sucher does not explicitly teach the receiving channel hides the device according to claim 1.

Liu, Seidensticker, and Rogers teaches the device according to claim 1 (see aforementioned rejection of Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sucher with the stay device of Liu, Seidensticker, and Rogers as it would be a simple substitution of device for another in order to provide a device in a collar, such as for aesthetics and/or support (Liu Lines 28-29, Seidensticker Lines 16-17, Rogers [0045]).  

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Sucher teaches wherein sides of the device are in correspondence with an outer edge, an inner edge, and in the lower part of the neck portion (interpreting flanks as portions of the perimeter of the device, see Fig. 1 of Sucher wherein sides of the device of Sucher are in correspondence with an outer edge and inner edge; inasmuch as stitches 16 extend to the lower part, the device of Sucher is capable of being in correspondence with the lower part; as such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sucher with the device of Liu, Seidensticker, and Rogers such that the substituted device also meets the recitation, inasmuch as Sucher originally taught as such, in order to provide an effective device and neck portion combination garment).
Regarding Claim 6, modified Sucher teaches all the claimed limitations as discussed above in Claim 5.
Modified Sucher further teaches wherein the device (as provided by Liu, Seidensticker, and Rogers) is located in each one of the receiving channels (of Sucher) in such a way that the beveled profile is disposed in a direction of an inner side of the neck portion (see Liu’s annotated portion of Fig. 2 below).

    PNG
    media_image8.png
    485
    832
    media_image8.png
    Greyscale

Even if the inner side and outer side of the fabric were oppositely annotated in the figure above, it still would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Sucher is capable of teaching such a recitation as there are a finite number of solutions in terms of how the stay device of Liu, Seidensticker, and Rogers can be inserted into the tube of Sucher, wherein at least two of the solutions would meet the recitation, especially as Liu already teaches one such orientation is known in the art for an effective stay device and neck portion combination.

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, and 6 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.  Nevertheless, for clarification--
Pertaining to applicant’s remarks on page 9 concerning the horizontal axis-- especially as this term is being claimed and is considered important to applicant’s invention, such an explanation should be amended appropriately in the drawings (with reference numeral in the specification) and not merely in the remarks.  Nevertheless, even with such potential amendments, examiner notes that such disclosure does not limit the interpretation of horizontal axis as currently claimed, as applicant has not defined the horizontal axis in the claims relative to the rest of the structures to limit the interpretation as illustrated in the remarks.  Even with such potential amendments to the drawings and specification, Examiner notes that the claims can be read in light of the specification to help disclose what is included within broadest reasonable interpretation of the claims, but that limitations of the specification cannot be read into the claims.  See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969), MPEP 2111.
Pertaining to applicant’s remarks on page 10 that Rogers is not from the same field of endeavor merely because Liu and Seidensticker are directed to providing rigidity of a collar of a garment while Rogers is for providing rigidity of a garment (applicant remarks page 10 “support, stiffen…a shirt”) are not found persuasive, as all references are still known to provide support for garments and therefore in the same field of endeavor.
Pertaining to applicant’s remarks on page 11-12, applicant indicates that Seidensticker’s pointed ends are of a “top end” (remarks page 11) or “upper end” (remarks page 12).  However, remarks are not persuasive inasmuch as remarks do not indicate how applicant has arrived at such a conclusion.  Although Seidensticker calls the end with the ribs an “anterior end” (Line 54) with the ribs pointed towards the “rear” (Line 49), examiner notes that front/rear are arbitrary terms based on perspective.  Furthermore, Seidensticker illustrates the pointed ends at the bottom. 
Nevertheless, in the interest of advancing prosecution, see aforementioned rejection interpreted as if the right side of Seidensticker Fig. 2 is a top end.
Pertaining to applicant’s remarks on pages 13 and 14 with “steps” 6, 8, and 9, examiner notes that steps 6, 8, and 9 are not claimed.  Step 7 is rejected above with the 20 degree angle.
Pertaining to applicant’s remarks on page 14 that the “shape of the tongue…goes from having a closed ending to an open ending,” examiner is unable to understand what structures “closed” and “open” the remarks are referring to.
Pertaining to applicant’s remarks on page 15, examiner agrees that there are differences between the prior art of record and the illustrated invention; however, under broadest reasonable interpretation and the current structural limitations of the claims, the claims have not yet structurally differentiated the invention from the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Eisenberg et al (USPN D678661) and Biancamano (USPN D640042) directed to collar stays.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732